Exhibit 10.12

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

This FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this "Amendment"), dated as
of February 5, 2020, is entered into by and between AXT, INC., a Delaware
corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank, dated as
of November 2, 2018 (as amended from time to time, the "Credit
Agreement").  Each capitalized term used but not otherwise defined herein has
the meaning ascribed thereto in the Credit Agreement.

WHEREAS Borrower has informed Bank that it has failed to maintain its financial
condition as of September 30, 2019, pursuant to the terms of Section 4.9.(a) of
the Credit Agreement, and that such failure has resulted in an Event of Default
under to Section 6.1.(c) of the Credit Agreement (the “Profitability Default”
and, together with all other Events of Default under the Credit Agreement
resulting therefrom, the “Specified Defaults”).

WHEREAS, on and subject to the terms and conditions of this Agreement:  (a)
Borrower has requested that Bank waive the Specified Defaults and agree to
certain changes in the terms and conditions set forth in the Credit Agreement;
and (b) Bank has agreed to Borrower's requests.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement and
the other Loan Documents, as applicable, shall be amended and the parties hereto
agree as follows, provided that nothing contained herein shall terminate any
security interests, guaranties, subordination or other documents in favor of
Bank, all of which shall remain in full force and effect unless otherwise
expressly provided herein:

1.Borrower acknowledges that each of the Specified Defaults constitutes an Event
of Default under the Credit Agreement.  Pursuant to the request of Borrower and
subject to the terms and conditions of this Amendment, Bank hereby waives the
Specified Defaults.  The limited waiver set forth in this Section 1 shall be
limited precisely as written and shall not be deemed to constitute: (a) an
amendment, consent or waiver of any other terms or conditions of the Credit
Agreement or any other document related to the Credit Agreement; or (b) a
consent to any future amendment, consent or waiver, whether of any subsequent
breach of the same provisions or otherwise.  Except as expressly set forth in
this Amendment, the Credit Agreement and each other document executed and
delivered in connection with the Credit Agreement shall continue in full force
and effect.

2.Section 1.1.(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

(a)Line of Credit.  Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
November 30, 2020, not to exceed at any time the aggregate principal amount of
Seven Million Dollars ($7,000,000.00) (“Line of Credit”), the proceeds of which
shall be used for Borrower’s working capital requirements and other general
corporate purposes.  Borrower’s obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of November 2, 2018 (as
the same may be amended, supplemented and/or otherwise modified from time to
time, the “Line of Credit Note”), all terms of which are incorporated






herein by this reference.

3.Section 1.2.(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

(c)Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to
three-eighths of one percent (0.375%) per annum (computed on the basis of a
360-day year, actual days elapsed) on the daily unused amount of the Line of
Credit, which fee shall be calculated on a quarterly basis by Bank and shall be
due and payable by Borrower in arrears on the fifteenth (15th) day of each
fiscal quarter during the term hereof and on the maturity date hereof.

4.Section 2.1. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 2.1.LEGAL STATUS.  (a) Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) no member of the Borrowing Group
(as defined below) is a Sanctioned Target (as defined below) of economic or
financial sanctions, sectoral sanctions, secondary sanctions, trade embargoes or
restrictions and anti-terrorism laws imposed, administered or enforced from time
to time by the United States of America, the United Nations Security Council,
the European Union, the United Kingdom, any other governmental authority with
jurisdiction over Borrower or any member of the Borrowing Group (collectively,
“Sanctions”). As used herein, “Borrowing Group” means: (i) Borrower, (ii) any
direct or indirect parent of Borrower, (iii) any affiliate or subsidiary of
Borrower, (iv) any Third Party Obligor (as defined below), and (v) any officer,
director or agent acting on behalf of any of the parties referred to in items
(i) through and including (iv) with respect to the obligations hereunder, this
Agreement or any of the other Loan Documents. “Sanctioned Target” means any
target of Sanctions, including (i) persons on any list of targets identified or
designated pursuant to any Sanctions, (ii) persons, countries, or territories
that are the target of any territorial or country-based Sanctions program, (iii)
persons that are a target of Sanctions due to their ownership or control by any
Sanctioned Target(s), or (iv) persons otherwise a target of Sanctions, including
vessels and aircraft, that are designated under any Sanctions program.

5.Section 2.5. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 2.5.CORRECTNESS OF FINANCIAL STATEMENT AND OTHER INFORMATION.  The
annual financial statement of Borrower dated December 31, 2017, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower, (b)
disclose all liabilities of Borrower that are






required to be reflected or reserved against under generally accepted accounting
principles, whether liquidated or unliquidated, fixed or contingent, and (c)
have been prepared in accordance with generally accepted accounting principles
consistently applied.  Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.  All information provided from time to
time by Borrower or any Third Party Obligor to Bank for the purpose of enabling
Bank to fulfill its regulatory and compliance requirements, standards and
processes was complete and correct at the time such information was provided
and, except as specifically identified to Bank in a subsequent writing, remains
complete and correct today.

6.The following Section 2.12. is hereby added to the Credit Agreement
immediately following Section 2.11.:

SECTION 2.12SANCTIONS, ANTI-MONEY LAUNDERING AND ANTI-CORRUPTION LAWS.  (a) each
member of the Borrowing Group has instituted, maintains and complies with
policies, procedures and controls reasonably designed to assure compliance with
Anti-Money Laundering Laws and Anti-Corruption Laws (each as defined below), and
Sanctions; and (b) to the best of Borrower’s knowledge, after due care and
inquiry, no member of the Borrowing Group is under investigation for an alleged
violation of any Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws
by a governmental authority that enforces such laws. As used
herein:  “Anti-Corruption Laws” means: (i) the U.S. Foreign Corrupt Practices
Act of 1977, as amended; (ii) the U.K. Bribery Act 2010, as amended; and (iii)
any other anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business. “Anti-Money Laundering Laws” means applicable laws or
regulations in any jurisdiction in which the Borrower or any member of the
Borrowing Group is located or doing business that relates to money laundering,
any predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.

7.Section 4.4.(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

(b)comply with, and cause Borrower’s Subsidiaries to comply with, the
requirements of all laws, rules, regulations and orders, including all
Sanctions, Anti-Money Laundering Laws, and Anti-Corruption Laws, other than
those referenced in Section 4.4(a), of any jurisdiction in which such entity is
located or doing business, or otherwise is applicable to such entity, except to
the extent that failure to so comply could not result in a Material Adverse
Effect;

8.Section 4.9. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:








SECTION 4.9.FINANCIAL CONDITION.  Maintain the consolidated financial condition
of Borrower and its Subsidiaries as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):

(a) As presented in the Borrower’s Form 10-Ks and 10-Qs filed with the
SEC):  (i) a net loss after taxes not greater than $2,200,000.00 for the fiscal
quarter ending December 31, 2019, (ii) a net loss after taxes not greater than
$2,300,000.00 for the fiscal quarter ending March 31, 2020, (iii) a net profit
after taxes not less than $200,000.00 for the fiscal quarter ending June 30,
2020, and (iv) a net profit after taxes not less than $300,000.00 for the fiscal
quarter ending September 30, 2020.

(b)Quick Ratio not less than 1.10 to 1.0 at each fiscal quarter end, with “Quick
Ratio” defined as the aggregate of (i) cash and cash equivalents, short-term
investments and long-term investments of cash (as detailed in Borrower’s Form
10-Ks and 10-Qs filed with the SEC), of which at least Seven Million Dollars
($7,000,000.00) is unrestricted cash held in Borrower’s U.S. operating and
investment accounts, plus accounts receivable billed or invoiced from the United
States to account debtors worldwide; divided by the sum of (ii) total current
liabilities plus, without duplication, the outstanding balance remaining under
the Line of Credit, plus, without duplication, the outstanding balance remaining
under that certain promissory note from Borrower’s subsidiary Beijing Tongmei
Xtal Technology Co., Ltd. to Industrial and Commercial Bank of China in the
original principal amount of Fifty Million Renminbi (¥50,000,000.00) (“the ICBC
Debt”), plus, without duplication, the outstanding balance remaining under the
Specified ChaoYang Debt (as hereinafter defined).

9.Section 4.10. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 4.10.NOTICE TO BANK.  Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter and in no event more than one
(1) business day after the occurrence of each such event or matter described
below with respect to Sanctions, Anti-Money Laundering Laws, and Anti-Corruption
Laws) give written notice to Bank in reasonable detail of:  (a) the occurrence
of any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default; (b)
any change in the name or the organizational structure of Borrower, including,
by illustration, merger, conversion or division; (c) the occurrence and nature
of any Reportable Event or Prohibited Transaction, each as defined in ERISA, or
any funding deficiency with respect to any Plan; (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property; or (e)
any breach of any covenant contained herein related to Sanctions, Anti-Money
Laundering Laws, and Anti-Corruption Laws the Borrower’s inability to make the
representations and warranties contained herein related to Sanctions, Anti-Money






Laundering Laws, and Anti-Corruption Laws on any date, or the failure of any
representations and warranties contained herein related to Sanctions, Anti-Money
Laundering Laws, and Anti-Corruption Laws to be true and correct in all respects
on or as of any date.

10.Section 5.1. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 5.1.USE OF FUNDS. SOURCES OF REPAYMENT AND COLLATERAL.

(a)Use, or permit any member of the Borrowing Group to use, any of the proceeds
of any credit extended hereunder except for the purposes stated in Article I
hereof, or directly or indirectly use any such proceeds to fund, finance or
facilitate any activities, business or transactions: (i) that are prohibited by
Sanctions; (ii) that would be prohibited by Sanctions if conducted by Bank or
any of Bank’s affiliates; or (iii) that would be prohibited by any Anti-Money
Laundering Laws or Anti-Corruption Laws. 

(b)Fund any repayment of the obligations hereunder or under any other Loan
Document with proceeds, or provide any property as collateral for any such
obligations, or permit any third party to provide any property as collateral for
any such obligations, that is directly or indirectly derived from any
transaction or activity that is prohibited by any Sanctions, Anti-Money
Laundering Laws or Anti-Corruption Laws, or that could otherwise cause Bank or
any of Bank’s affiliates to be in violation of any Sanctions, Anti-Money
Laundering Laws or Anti-Corruption Laws.

11.Section 5.2. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 5.2.CAPITAL EXPENDITURES.  Make any additional investment in fixed
assets:  (a) in the fiscal quarter ending December 31, 2018, in excess of an
aggregate of Thirty-Two Million Dollars ($32,000,000.00); (b) in the fiscal year
2019, in excess of an aggregate of Ten Million Dollars ($10,000,000.00);
provided that any unused amounts in the fiscal quarter ending December 31, 2018
under this provision may be carried over and utilized in fiscal year 2019; or
(c) in fiscal year 2020, in excess of an aggregate of Twenty-Five Million
Dollars ($25,000,000.00).

12.Section 5.4. of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

SECTION 5.4.OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist any
indebtedness for borrowed money or liabilities resulting from borrowings, loans
or advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank;
(b) purchase money indebtedness incurred in connection with the purchase of
equipment in an aggregate amount incurred after the date of this Agreement not
in excess of One Million Dollars ($1,000,000.00); (c) indebtedness






consisting of loans or advances permitted pursuant to Sections 5.7(b), (c), (d),
and (f) hereto; (d) the ICBC Debt existing as of the date hereof in an amount
not to exceed Eight Million Dollars ($8,000,000.00); and (e) indebtedness, in an
aggregate original principal amount not to exceed Twelve Million Dollars
($12,000,000.00), incurred by Borrower’s subsidiary ChaoYang Tongmei Xtal
Technology in 2020 but only to the extent such indebtedness is incurred and
evidenced by documentation in form and substance satisfactory to Bank (the
“Specified ChaoYang Debt”).

13.Section 6.1.(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

(c)Any default in the performance of or compliance with: (1) any collateral
value requirement set forth herein or in any other Loan Document; (2) any
negative covenant set forth in Article V hereof; (3) any affirmative covenant
set forth in Article IV hereof requiring the delivery of financial statements
and other information to Bank; (4) any obligation, agreement or other provision
contained herein or in any other Loan Document related to Sanctions, Anti-Money
Laundering Laws, or Anti-Corruption Laws; or (5) any obligation, agreement or
other provision contained herein or in any other Loan Document (other than those
defaults specifically described as constituting an “Event of Default” under any
other subsection of this Section 6.1.), and with respect to such default(s) that
by their nature can be cured (excluding any defaults specifically described as
constituting an “Event of Default” under any other subsection of this Section
6.1., none of which shall be subject to a cure period), such default shall
continue for a period of twenty (20) days from its occurrence.

14.The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record.  Notwithstanding
the occurrence of the effective date of this Amendment, Bank shall not be
obligated to extend credit under this Amendment or any other Loan Document until
all conditions to each extension of credit set forth in the Credit Agreement
have been fulfilled to Bank's satisfaction.

(a)Approval of Bank Counsel.  All legal matters incidental to the effectiveness
of this Amendment shall be satisfactory to Bank's counsel.

(b)Documentation.  Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed by all parties:

(i)



This Amendment.

(ii)



First Modification to Revolving Line of Credit Note.

(iii)



Such other documents as Bank may require under any other Section of this
Amendment.

(c)Regulatory and Compliance Requirements.  All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.








15.The promissory notes or other instruments or documents executed in connection
with the credit(s) subject to the Credit Agreement may calculate interest at a
rate equal to the sum of an index rate of interest plus a margin rate of
interest.  In the event any index rate of interest would be less than zero
percent (0.0%), then the index rate of interest shall be deemed to be zero
percent (0.0%) and the applicable promissory note or other instrument or
document shall bear interest at a rate equal to the margin rate of interest.

16.Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.  This Amendment is a Loan Document.

17.Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of
Default, other than the Specified Defaults, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

18.Borrower hereby covenants that Borrower shall provide to Bank from time to
time such other information as Bank may request for the purpose of enabling Bank
to fulfill its regulatory and compliance requirements, standards and
processes.  Borrower hereby represents and warrants to Bank that all information
provided from time to time by Borrower or any Third Party Obligor to Bank for
the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes was complete and correct at the time such
information was provided and, except as specifically identified to Bank in a
subsequent writing, remains complete and correct today, and shall be complete
and correct at each time Borrower is required to reaffirm the representations
and warranties set forth in the Credit Agreement.

19.In consideration of the benefits provided to Borrower under the terms and
provisions hereof, Borrower hereby agrees as follows ("General Release"):

(a)Borrower, for itself and on behalf of its successors and assigns, does hereby
release, acquit and forever discharge Bank, all of Bank's predecessors in
interest, and all of Bank's past and present officers, directors, attorneys,
affiliates, employees and agents, of and from any and all claims, demands,
obligations, liabilities, indebtedness, breaches of contract, breaches of duty
or of any relationship, acts, omissions, misfeasance, malfeasance, causes of
action, defenses, offsets, debts, sums of money, accounts, compensation,
contracts, controversies, promises, damages, costs, losses and expenses, of
every type, kind, nature, description or character, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, each as though fully set
forth herein at length (each, a "Released Claim" and collectively, the "Released
Claims"), that Borrower now has or may acquire as of the later of:  (i) the date
this Amendment becomes effective through the satisfaction (or waiver by Bank) of
all conditions hereto; or (ii) the date that Borrower has executed and delivered
this Amendment to Bank (hereafter, the "Release Date"), including without
limitation, those Released Claims in any way arising out of, connected with or
related to any and all prior credit accommodations, if any, provided by Bank, or
any of Bank's predecessors in interest, to Borrower, and any agreements, notes
or documents of any kind related thereto or the transactions contemplated
thereby or hereby, or any other agreement or document referred to herein or
therein.

(b)Borrower hereby acknowledges, represents and warrants to Bank as follows:








(i)Borrower understands the meaning and effect of Section 1542 of the California
Civil Code which provides:

Section 1542.  CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE.  A general
release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the debtor or released party.

(ii)With regard to Section 1542 of the California Civil Code, Borrower agrees to
assume the risk of any and all unknown, unanticipated or misunderstood defenses
and Released Claims which are released by the provisions of this General Release
in favor of Bank, and Borrower hereby waives and releases all rights and
benefits which it might otherwise have under Section 1542 of the California
Civil Code with regard to the release of such unknown, unanticipated or
misunderstood defenses and Released Claims.

(c)Each person signing below on behalf of Borrower acknowledges that he or she
has read each of the provisions of this General Release.  Each such person fully
understands that this General Release has important legal consequences and each
such person realizes that they are releasing any and all Released Claims that
Borrower may have as of the Release Date.  Borrower hereby acknowledges that it
has had an opportunity to obtain a lawyer's advice concerning the legal
consequences of each of the provisions of this General Release.










(d)Borrower hereby specifically acknowledges and agrees that:  (i) none of the
provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of Bank; (ii) the provisions of this
General Release shall constitute an absolute bar to any Released Claim of any
kind, whether any such Released Claim is based on contract, tort, warranty,
mistake or any other theory, whether legal, statutory or equitable; and
(iii) any attempt to assert a Released Claim barred by the provisions of this
General Release shall subject Borrower to the provisions of applicable law
setting forth the remedies for the bringing of groundless, frivolous or baseless
claims or causes of action.

20.This Amendment shall be governed by and interpreted in accordance with the
laws of the State California, except if preempted by Federal law.  In any action
brought or arising out of this Agreement, Borrower hereby consents to the
jurisdiction of any Federal or State Court having proper venue within the City
and County of San Francisco, California and also consents to the service of
process by any means authorized by California or Federal law.  The headings used
in this Amendment are for convenience only and shall be disregarded in
interpreting the substantive provisions of this Amendment.  Time is of the
essence of each term of the Loan Documents, including this Amendment.  If any
provision of this Amendment or any of the Loan Documents shall be determined by
a court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed therefrom, and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been a part thereof.

[Signature Page(s) Continue on Next Page.]

 








IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be effective as of the effective date set forth
herein.

AXT, INC.

 

By:/s/ Morris S. Young

Name:Morris S. Young

Title:Chief Executive Officer

WELLS FARGO BANK,

 NATIONAL ASSOCIATION

By:/s/ Victor Choi

Name:Victor Choi

Title:Vice President

 



